PER CURIAM.
Appellant’s first point contests the propriety of the trial court’s special jury instruction regarding the duty of a property owner to warn an invitee of the existence of a danger when the invitee’s knowledge of the danger may be equal to or greater than the owner’s. While the complained-of instruction appears to be erroneous, under the facts of this case we find the error to be harmless. Kolosky v. Winn-Dixie Stores, Inc., 472 So.2d 891 (Fla. 4th DCA 1985), rev. denied, 482 So.2d 350 (Fla.1986).
We find no merit in the other points raised by appellant. Therefore, the verdict and judgment of the trial court is affirmed.
DELL, POLEN and GARRETT, JJ., concur.